DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-5 are currently pending.
Claims 6-20 are cancelled.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Herrera (US 2014/0138455).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    676
    657
    media_image1.png
    Greyscale


Re Clm 1: Herrera discloses (see Fig. 3 and the Fig. above) an apparatus for forming a tubular fitting, comprising: 
an annular body (the body containing 46) having an axial height and radial thickness; 

an outer arm (the arm containing 1720 but not containing 1740) forming at least a portion of the annular body, the outer arm positioned at a second end of the annular body with an outer arm thickness that is less than the radial thickness; 
wherein at least a first portion of the inner arm and at least a second portion  of the outer arm overlap (see where 1720 overlap 1620) when the annular body is at a maximum diameter (the maximum diameter were the ring is maintained but where 3000 and 3001 are the furthest apart) and a minimum diameter (the minimum diameter were the ring is maintained but where 3000 and 3001 are the closest together or touching); and 
one or more self-limiting features that control movement of the inner arm and the outer arm relative to one another (surfaces 3000, 3001, 2000, and 2001).  
Re Clm 2: Herrera discloses (see Fig. 3 and the Fig. above) the one or more self-limiting features comprise: 
an inner edge (2000) arranged on an end of the inner arm; 
an inner stop (2001) arranged on the annular body and radially inward from the outer arm; 
wherein the annular body collapses as the inner edge is moved toward the inner stop by one or more forces acting on the annular body and when the inner edge contacts the inner stop further collapse of the annular body is blocked.  

an outer edge (3000) arranged on an end of the outer arm; 
an outer stop (3001) arranged on the annular body and radially outward from the inner arm; 
wherein the annular body collapses as outer edge is moved toward the outer stop by one or more forces acting on the annular body and when the outer edge contacts the outer stop further collapses of the annular body is blocked.  
Re Clm 4: Herrera discloses (see Fig. 3 and the Fig. above) a tongue (1740) extending radially inwardly toward a longitudinal axis of the annular body from the outer arm; and 
a groove (1741) formed in the inner arm, the groove receiving the tongue to substantially block separation of the inner arm from the outer arm.  
Re Clm 5: Herrera discloses (see Fig. 3 and the Fig. above) a tongue (1640) extending radially outwardly away from a longitudinal axis of the annular body from the inner arm; and 
a groove (1641) formed in the outer arm, the groove receiving the tongue to substantially block separation of the inner arm from the outer arm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
04/08/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679